     Case 1:16-cv-00036-SPW Document 232 Filed 03/23/21 Page 1 of 3



           IN THE UNITED STATES DISTRICT COURT FOR THE
                       DISTiaCT OF MONTANA
                         BILLINGS DIVISION


FAITH MCLAIN,CHRISTEEN                Civil No. l:16-cv-00036-SPW-TJC
MCLAIN,JOHN MCLAIN, MOLLY
MCLAIN,MIRA MCLAIN,AND
MATTHEW MCLAIN,AS
BENEFICIARIES OF THE ESTATE OF
BERNARD MCLAIN,AND MARY
MCLAIN,INDIVIDUALLY AS
BENEFICIARY OF THE ESTATE OF
BERNARD MCLAIN AND AS
TRUSTEE OF THE E-3 RANCH              OIODER GRANTING MOTION FOR
TRUST,                                ADMISSION PRO HAC VICE OF
                                      DERRICK L. BRAATEN
         Plaintiffs,

            V.



FRANCIS MCLAIN,INDIVIDUALLY
AND AS CO-MANAGER OF TERA
BANI RETREAT MINISTRIES,
CAROLINE MCLAIN,
INDIVIDUALLY AND AS
MANAGING DIRECTOR OF TERA
BANI RETREAT MINISTRIES,
ALAKHI JOY MCLAIN,SOHNJA
MAY MCLAIN,AND DANE SEHAJ
MCLAIN, AS PURPORTED
CERTIFICATE HOLDERS OF THE E-3
RANCH TRUST,

         Defendants.
Case 1:16-cv-00036-SPW Document 232 Filed 03/23/21 Page 2 of 3
Case 1:16-cv-00036-SPW Document 232 Filed 03/23/21 Page 3 of 3
